4th May, 1810.
Bay, J.,
delivered the opinion of the whole court. No sufficient reason has been assigned to shew that a general verdict was not properly rendered in this case. If the plea of the limitation act had been pleaded in due form, it is admitted by the plaintiff’s counsel that a general verdict would be proper enough, because it could serve no useful end to find on any of the issues for the plaintiff, provided the defendants were entitled to judgment on the plea of the limitation act. But the plea of the limitation act being informal, the plaintiff is desirous of taking advantage of the defect in arrest of judgment. This court seeing bis object, will not aid him in defeating the legal merits of the *392case by such .means. The plaintiff should have demurred to the plea.
Note. See Cro Ja. 473. Bull N. P. 57. In replevin, defendant avowed-foil £36 rent, for a year and half. Plaintiff pleaded payment fdr £lá, and issua thereon, and another issue on the £24. The first issue was found for plaintiff,- •and damages and costs taxed by the jury. But the second issue being found against plaintiff, so that defendant was entitled to a return, and to damages and costs, it was, on motion, holden, that the finding damages and costs for plaintiff, was void. 4 East. 396. Judgments entered for plaintiff on some counfs, and for defendants on others, were consistent.
Motion rejected.